DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-13, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100132463 (herein Caminada).
Regarding claim 1, Caminada teaches A sensor system (multi-axis MEMS capacitive gyroscope, [0021]) comprising: 
a transducer configured to sense a physical stimulus along a first axis and a second axis, the second axis being orthogonal to the first axis (microelectromechanical gyroscope sensitive to angular velocities along three reference axes, pitch, roll, [0027]; [0033] teaches first and second detection directions x1 and x2, Fig. 2), the transducer including; 
a movable mass configured to react to the physical stimulus (driving mass 13, [0033]; [0035] and [0036] teach masses 22a, 22b, 22c, and 22d follow mass 13 in its driving motion and may be considered part of corresponding movable mass of the present invention); 
first and second electrodes that are immovable relative to the movable mass, the first and second electrodes being configured as a first differential electrode pair for detecting a first displacement of the movable mass along the first axis in response to the physical stimulus (mobile electrodes that correspond to fixed electrode A, fixed electrode C, are associated with sensing mass 22a and 22c, respectively [0056]; Note that [0038] teaches the same sensing masses constitute the mobile electrodes of the sensing capacitors; [0069] teach masses 22a and 22c are aligned with first detection direction x.sub.1); and 
third and fourth electrodes that are immovable relative to the movable mass, the third and fourth electrodes being configured as a second differential electrode pair for detecting a second displacement of the movable mass along the second axis in response to the physical stimulus (mobile electrodes that correspond to fixed electrode B, fixed electrode D, are associated with sensing mass 22b and 22d, respectively [0056]; Note that [0038] teaches the same sensing masses constitute the mobile electrodes of the sensing capacitors; [0070] teach masses 22b and 22d are aligned with second detection direction x.sub.2); and 
an excitation circuit selectively connectable to the first, second, third, and fourth electrodes and configured to provide an excitation voltage (timing circuit, [0055]), wherein: 
during a first sensing period, a first terminal of the excitation circuit is coupled to the first and third electrodes and a second terminal of the excitation circuit is coupled to the second and fourth electrodes in a first connection configuration (in a first reading phase, corresponding to the high active interval of the first phase signal .phi..sub.R, the fixed electrodes A and B are shorted to one another, and the fixed electrodes C and D are shorted to one another, [0058]; Fig. 5 teaches diagram of corresponding connections); and 
during a second sensing period, the first terminal of the excitation circuit is coupled to the first and fourth electrodes and the second terminal of the excitation circuit is coupled to the second and third electrodes in a second connection configuration (in as second reading phase, subsequent to and distinct from the first phase, corresponding to the high active interval of the second phase signal .phi..sub.P, the fixed electrodes A and D are instead shorted to one another, and the fixed electrodes B and C are shorted to one another, [0059]; Fig. 5 teaches diagram of corresponding connections).
Regarding claim 2, Caminada teaches wherein: 
the transducer is configured to produce a first composite output signal, the first composite output signal representing the first displacement of the movable mass along the first axis combined with the second displacement of the movable mass along the second axis during the first sensing period (obtain a total contribution of roll angular velocity by means of the following first combination expression: A+B-C-D, [0049]); 
the transducer is configured to produce a second composite output signal representing the first displacement of the movable mass along the first axis combined with the second displacement of the movable mass along the second axis during the second sensing period (a total contribution of pitch angular velocity, by means of the following second combination expression: A-B-C+D, [0049]); and 
the sensor system further comprises a measuring circuit electrically coupled with the transducer for measuring the first composite output signal from the transducer responsive to the excitation voltage during the first sensing period and for measuring the second composite output signal from the transducer responsive to the excitation voltage during the second sensing period (reading circuit 30 comprises in this case a demultiplexer 39, which has its inputs connected to the differential output of the demodulator 4, also receives the first and second phase signals .phi..sub.R, .phi..sub.P, and is configured in such a way as to connect the output of the demodulator 4 to the first measurement chain for baseband signals 38a (corresponding to the pitch angular velocity) during the first reading phase, and to the second measurement chain for baseband signals 38b (corresponding to the roll angular velocity) during the second reading phase, [0065]).
Regarding claim 3, Caminada teaches wherein: 
the transducer is configured to produce a first signal component between the movable mass and the first electrode, a second signal component between the movable mass and the second electrode, a third signal component between the movable mass and the third electrode, and a fourth signal component between the movable mass and the fourth electrode ([0069]-[0070] teach capacitive contributions of electrodes A, C, B, and D, respectively), wherein: 
the first composite output signal is proportional to a summation of the first and third signal components subtracted by a summation of the second and fourth signal components during the first sensing period (obtain a total contribution of roll angular velocity by means of the following first combination expression: A+B-C-D, [0049]); and 
the second composite output signal is proportional to a summation of the first and fourth signal components subtracted by a summation of the second and third signal components during the second sensing period (a total contribution of pitch angular velocity, by means of the following second combination expression: A-B-C+D, [0049]).
Regarding claim 4, Caminada teaches wherein the measuring circuit comprises an extraction circuit configured to concurrently utilize the first and second composite output signals to extract a first sense signal indicative of the first displacement of the movable mass along the first axis and to extract a second sense signal indicative of the second displacement of the movable mass along the second axis (reading circuit, here designated by 30' (see FIG. 6) hence envisages the use of two distinct measurement chains for the DSB-SC signals, designated by 40a, 40b (or possibly, in a way not illustrated, of three distinct measurement chains, in the case of a triaxial gyroscope), respectively for the DSB-SC signals corresponding to the angular velocities of pitch and roll, each chain comprising a respective charge amplifier 2 and a respective demodulator 4, cascaded together, [0067]).
Regarding claim 8, Caminada teaches wherein: the excitation circuit is selectively connectable to the first, second, third, and fourth electrodes during a plurality of sensing periods (timing circuit, [0055]), wherein: during first instances of the plurality of sensing periods, the first terminal of the excitation circuit is coupled to the first and third electrodes and the second terminal of the excitation circuit is coupled to the second and fourth electrodes in the first connection configuration (in a first reading phase, corresponding to the high active interval of the first phase signal .phi..sub.R, the fixed electrodes A and B are shorted to one another, and the fixed electrodes C and D are shorted to one another, [0058]; Fig. 5 teaches diagram of corresponding connections); during second instances of the plurality of sensing periods, the first terminal of the excitation circuit is coupled to the first and fourth electrodes and the second terminal of the excitation circuit is coupled to the second and third electrodes in the second connection configuration (fixed electrode B, fixed electrode D, are associated with sensing mass 22b and 22d, respectively [0056]; [0070] teach masses 22b and 22d are aligned with second detection direction x.sub.2); and the transducer is configured to produce additional composite output signals representing the first displacement of the movable mass along the first axis combined with the second displacement of the movable mass along the second axis during the first and second instances of the plurality of sensing periods (supply on the purposely provided output electrode 9a, 9b the useful analog output signal, containing the desired information of the pitch or roll angular velocity detected by the MEMS structure 10, [0064]); and the extraction circuit is further configured to concurrently utilize the first and second composite output signals and the additional composite output signals to extract the first and second sense signals (reading circuit 30, [0079]).
Regarding claim 10, Caminada teaches wherein the first and second electrodes are parallel to one another, the third and fourth electrodes are parallel to one another, and the third and fourth electrodes are arranged orthogonal to the first and second electrodes (Fig. 3 teaches electrodes A and C, which correspond to first and second electrodes of the present invention, parallel, and electrodes B and D, which correspond to third and fourth electrodes of the present invention, parallel, as well as corresponding orthogonality as required by the present invention).
Regarding claim 11, Caminada teaches wherein: the transducer is a capacitive transducer (capacitive gyroscope, [0046]); the movable mass and the first electrode are configured to establish a first capacitor having a first capacitance; the movable mass and the second electrode are configured to establish a second capacitor having a second capacitance, wherein the first displacement changes the first capacitance and the first displacement changes the second capacitance in an opposite direction with respect to the first capacitance; the movable mass and the third electrode are configured to establish a third capacitor having a third capacitance; the movable mass and the fourth electrode are configured to establish a fourth capacitor having a fourth capacitance, wherein the second displacement changes the third capacitance and the second displacement changes the fourth capacitance in an opposite direction with respect to the third capacitance ([0046] teach mass portions 22a-22d, together with electrodes A, B, C, D, detect angular displacement via capacitance).
Regarding claim 12, Caminada teaches A method for measuring a physical stimulus using a system that includes a transducer configured to sense the physical stimulus along a first axis and a second axis, the second axis being orthogonal to the first axis, the transducer including a movable mass configured to react to the physical stimulus, first and second electrodes that are immovable relative to the movable mass, the first and second electrodes being configured as a first differential electrode pair for detecting a first displacement of the movable mass along the first axis in response to the physical stimulus, and third and fourth electrodes that are immovable relative to the movable mass, the third and fourth electrodes being configured as a second differential electrode pair for detecting a second displacement of the movable mass along the second axis in response to the physical stimulus (see rejection of claim 1 above), the method comprising: 
implementing an excitation circuit to provide an excitation voltage (excitation signal, for example a voltage step .DELTA.V.sub.S, is applied to the mobile electrodes Rot during reading operations, [0010]); 
during a first sensing period, coupling a first terminal of the excitation circuit to the first and third electrodes and a second terminal of the excitation circuit to the second and fourth electrodes (in a first reading phase, corresponding to the high active interval of the first phase signal .phi..sub.R, the fixed electrodes A and B are shorted to one another, and the fixed electrodes C and D are shorted to one another, [0058]); 
during a second sensing period, coupling the first terminal of the excitation circuit to the first and fourth electrodes and the second terminal of the excitation circuit to the second and third electrodes (in as second reading phase, subsequent to and distinct from the first phase, corresponding to the high active interval of the second phase signal .phi..sub.P, the fixed electrodes A and D are instead shorted to one another, and the fixed electrodes B and C are shorted to one another, [0059]); 
receiving a first and second composite output signals from the transducer at a measuring circuit, the first composite output signal representing the first displacement of the movable mass along the first axis combined with the second displacement of the movable mass along the second axis during the first sensing period and the second composite output signal representing the first displacement of the movable mass along the first axis combined with the second displacement of the movable mass along the second axis during the second sensing period (obtain a total contribution of roll angular velocity by means of the following first combination expression: A+B-C-D; a total contribution of pitch angular velocity, by means of the following second combination expression: A-B-C+D, [0049]); and 
concurrently utilizing the first and second composite output signals to extract a first sense signal indicative of the first displacement of the movable mass and to extract a second sense signal indicative of the second displacement of the movable mass (reading circuit, here designated by 30' (see FIG. 6) hence envisages the use of two distinct measurement chains for the DSB-SC signals, designated by 40a, 40b (or possibly, in a way not illustrated, of three distinct measurement chains, in the case of a triaxial gyroscope), respectively for the DSB-SC signals corresponding to the angular velocities of pitch and roll, each chain comprising a respective charge amplifier 2 and a respective demodulator 4, cascaded together, [0067]).
Regarding claim 13, Caminada teaches wherein the transducer is configured to produce a first signal component between the movable mass and the first electrode, a second signal component between the movable mass and the second electrode, a third signal component between the movable mass and the third electrode, and a fourth signal component between the movable mass and the fourth electrode ([0046] teach mass portions 22a-22d, together with electrodes A, B, C, D, detect angular displacement), and wherein: the first composite output signal is proportional to a summation of the first and third signal components subtracted by a summation of the second and fourth signal components during the first sensing period (obtain a total contribution of roll angular velocity by means of the following first combination expression: A+B-C-D, [0049])); and the second composite output signal is proportional to a summation of the first and fourth signal components subtracted by a summation of the second and third signal components during the second sensing period (a total contribution of pitch angular velocity, by means of the following second combination expression: A-B-C+D, [0049]).
Regarding claim 17, Caminada teaches during multiple occurrences of a plurality of sensing periods, coupling the first terminal of the excitation circuit to the first and third electrodes and the second terminal of the excitation circuit to the second and fourth electrodes (in a first reading phase, corresponding to the high active interval of the first phase signal .phi..sub.R, the fixed electrodes A and B are shorted to one another, and the fixed electrodes C and D are shorted to one another, [0058]; Fig. 5 teaches diagram of corresponding connections); during multiple other occurrences of the plurality of sensing periods, coupling the first terminal of the excitation circuit to the first and fourth electrodes and the second terminal of the excitation circuit to the second and third electrodes (fixed electrode B, fixed electrode D, are associated with sensing mass 22b and 22d, respectively [0056]; [0070] teach masses 22b and 22d are aligned with second detection direction x.sub.2); receiving additional composite output signals from the transducer at the measuring circuit, the additional composite output signals representing the first displacement of the movable mass along the first axis combined with the second displacement of the movable mass along the second axis during the plurality of sensing periods (supply on the purposely provided output electrode 9a, 9b the useful analog output signal, containing the desired information of the pitch or roll angular velocity detected by the MEMS structure 10, [0064]); and concurrently utilizing the first and second composite output signals and the additional composite output signals to extract the first and second sense signals (reading circuit 30, [0079]; output signal 9a, 9b, [0064]).
Regarding claim 19, Caminada teaches A sensor system (multi-axis MEMS capacitive gyroscope, [0021]) comprising: 
a transducer configured to sense a physical stimulus along a first axis and a second axis, the second axis being orthogonal to the first axis (microelectromechanical gyroscope sensitive to angular velocities along three reference axes, pitch, roll, [0027]; [0033] teaches first and second detection directions x1 and x2, Fig. 2), the transducer including: 
a movable mass configured to react to the physical stimulus (driving mass 13, [0033]; [0035] and [0036] teach masses 22a, 22b, 22c, and 22d follow mass 13 in its driving motion and may be considered part of corresponding movable mass of the present invention); 
first and second electrodes that are immovable relative to the movable mass, the first and second electrodes being configured as a first differential electrode pair for detecting a first displacement of the movable mass along the first axis in response to the physical stimulus, the transducer being configured to produce a first signal component between the movable mass and the first electrode and a second signal component between the movable mass and the second electrode (mobile electrodes that correspond to fixed electrode A, fixed electrode C, are associated with sensing mass 22a and 22c, respectively [0056]; Note that [0038] teaches the same sensing masses constitute the mobile electrodes of the sensing capacitors; [0069] teach masses 22a and 22c are aligned with first detection direction x.sub.1); and 
third and fourth electrodes that are immovable relative to the movable mass, the third and fourth electrodes being configured as a second differential electrode pair for detecting a second displacement of the movable mass along the second axis in response to the physical stimulus, the transducer being configured to produce a third signal component between the movable mass and the third electrode and a fourth signal component between the movable mass and the fourth electrode (mobile electrodes that correspond to fixed electrode B, fixed electrode D, are associated with sensing mass 22b and 22d, respectively [0056]; Note that [0038] teaches the same sensing masses constitute the mobile electrodes of the sensing capacitors; [0070] teach masses 22b and 22d are aligned with second detection direction x.sub.2); 
an excitation circuit selectively connectable to the first, second, third, and fourth electrodes and configured to provide an excitation voltage (timing circuit, [0055]), wherein: 
during a first sensing period, a first terminal of the excitation circuit is coupled to the first and third electrodes and a second terminal of the excitation circuit is coupled to the second and fourth electrodes such that the transducer produces a first composite output signal representing the first displacement of the movable mass along the first axis combined with the second displacement of the movable mass along the second axis during the first sensing period, the first composite output signal being proportional to a summation of the first and third signal components subtracted by a summation of the second and fourth signal components (in a first reading phase, corresponding to the high active interval of the first phase signal .phi..sub.R, the fixed electrodes A and B are shorted to one another, and the fixed electrodes C and D are shorted to one another, [0058]; Fig. 5 teaches diagram of corresponding connections; obtain a total contribution of roll angular velocity by means of the following first combination expression: A+B-C-D, [0049]); and 
during a second sensing period, the first terminal of the excitation circuit is coupled to the first and fourth electrodes and the second terminal of the excitation circuit is coupled to the second and third electrodes such that the transducer produces a second composite output signal representing the first displacement of the movable mass along the first axis combined with the second displacement of the movable mass along the second axis during the second sensing period the second composite output signal being proportional to a summation of the first and fourth signal components subtracted by a summation of the second and third signal components (in a first reading phase, corresponding to the high active interval of the first phase signal .phi..sub.R, the fixed electrodes A and B are shorted to one another, and the fixed electrodes C and D are shorted to one another, [0058]; Fig. 5 teaches diagram of corresponding connections; a total contribution of pitch angular velocity, by means of the following second combination expression: A-B-C+D, [0049]); and 
a measuring circuit electrically coupled with the transducer for measuring the first composite output signal from the transducer responsive to the excitation voltage during the first sensing period and for measuring the second composite output signal from the transducer responsive to the excitation voltage during the second sensing period (reading circuit 30 comprises in this case a demultiplexer 39, which has its inputs connected to the differential output of the demodulator 4, also receives the first and second phase signals .phi..sub.R, .phi..sub.P, and is configured in such a way as to connect the output of the demodulator 4 to the first measurement chain for baseband signals 38a (corresponding to the pitch angular velocity) during the first reading phase, and to the second measurement chain for baseband signals 38b (corresponding to the roll angular velocity) during the second reading phase, [0065]).
Regarding claim 20, Caminada teaches wherein the measuring circuit comprises an extraction circuit configured to concurrently utilize the first and second composite output signals to extract a first sense signal indicative of the first displacement of the movable mass along the first axis and to extract a second sense signal indicative of the second displacement of the movable mass along the second axis (reading circuit, here designated by 30' (see FIG. 6) hence envisages the use of two distinct measurement chains for the DSB-SC signals, designated by 40a, 40b (or possibly, in a way not illustrated, of three distinct measurement chains, in the case of a triaxial gyroscope), respectively for the DSB-SC signals corresponding to the angular velocities of pitch and roll, each chain comprising a respective charge amplifier 2 and a respective demodulator 4, cascaded together, [0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caminada as applied to claims 4 and 12 above, and further in view of US 20050235751 (herein Zarabadi).
Regarding claim 5, Caminada does not teach, “wherein the measuring circuit further comprises an analog-to-digital converter (ADC) circuit configured to receive the first composite output signal and provide a first digital signal representative of the first composite output signal, and the ADC circuit being further configured to receive the second composite output signal and provide a second digital signal representative of the second composite output signal, and wherein the extraction circuit is configured to utilize the first and second digital signals to extract the first and second sense signals.” However, Zarabadi teaches the deficiencies of Caminada. Zarabadi teaches analog-to-digital converter 204 ([0067]) converts the analog voltage signal to a digital voltage signal having n-bits of digital data. The n-bits are input to a digital controller 210. Digital controller 210 includes a microprocessor 220 and memory 222, preferably including non-volatile memory. The digital controller 210 provides a digital comparator 212 and an adder and/or subtractor 216. Additionally, the digital controller 210 provides functions of multiplication/integration/multiplication in block 214 ([0067]). The ADC of Zarabadi may be implemented to connect with reading circuit 30’ (which corresponds to extraction circuit of the present invention) to perform the limitations of the present invention. It would be obvious to one of ordinary skill in the art to incorporate the ADC converter of Zarabadi to process the analog outputs of Caminada. One of ordinary skill in the art would be motivated to combine Caminada and Zarabadi for at least the purpose of expanding compatibility so that the device is useful for a variety of current and future applications ([0074]).
Regarding claim 6, Caminada does not teach, “wherein the measuring circuit further comprises a gain circuit interconnected between the transducer and the ADC circuit, the gain circuit being configured to apply a gain value to each of the first and second composite output signals, the gain value corresponding to a full scale input range of the ADC circuit.” However, Zarabadi teaches the deficiencies of Caminada. Zarabadi teaches,” output signal of summer 110 is then amplified by gain stage (gain X1) 114.” It would be obvious to one of ordinary skill in the art to incorporate the amplifier of Zarabadi to process the analog outputs of Caminada. One of ordinary skill in the art would be motivated to combine Caminada and Zarabadi for at least the purpose of calibrating the desired sensing range of the microsensor to within a desired accuracy ([0058]).
Regarding claim 7, Caminada does not teach, “wherein the extraction circuit is configured to receive the first and second digital signals from the ADC circuit, extract the first sense signal by summation of the first and second digital signals, and extract the second sense signal by subtraction of the second digital signal from the first digital signal.” However, Zarabadi teaches analog-to-digital converter 204 ([0067]). The ADC of Zarabadi may be implemented to connect with reading circuit 30’ (which corresponds to extraction circuit of the present invention) to perform the limitations of the present invention. Caminada teaches corresponding summation/subtraction in [0049]. It would be obvious to one of ordinary skill in the art to incorporate the ADC converter of Zarabadi to process the analog outputs of Caminada. One of ordinary skill in the art would be motivated to combine Caminada and Zarabadi for at least the purpose of expanding compatibility so that the device is useful for a variety of current and future applications ([0074]).
Regarding claim 14, Caminada does not teach, “receiving the first composite output signal at an analog-to-digital converter (ADC) circuit; providing, from the ADC circuit, a first digital signal representative of the first composite output signal; receiving the second composite output signal at the ADC circuit; providing, from the ADC circuit, a second digital signal representative of the second composite output signal; and utilizing the first and second digital signals at the extraction circuit to extract the first and second sense signals.” However, Zarabadi teaches the deficiencies of Caminada. Zarabadi teaches analog-to-digital converter 204 ([0067]) converts the analog voltage signal to a digital voltage signal having n-bits of digital data. The n-bits are input to a digital controller 210. Digital controller 210 includes a microprocessor 220 and memory 222, preferably including non-volatile memory. The digital controller 210 provides a digital comparator 212 and an adder and/or subtractor 216. Additionally, the digital controller 210 provides functions of multiplication/integration/ multiplication in block 214 ([0067]). The ADC of Zarabadi may be implemented to connect with reading circuit 30’ (which corresponds to extraction circuit of the present invention) to perform the limitations of the present invention. It would be obvious to one of ordinary skill in the art to incorporate the ADC converter of Zarabadi to process the analog outputs of Caminada. One of ordinary skill in the art would be motivated to combine Caminada and Zarabadi for at least the purpose of expanding compatibility so that the device is useful for a variety of current and future applications ([0074]).
Regarding claim 15, Caminada does not teach, “wherein prior to receiving the first and second composite output signals at the ADC circuit, the method further comprises applying a gain value to each of the first and second composite output signals, the gain value corresponding to a full scale input range of the ADC.” However, Zarabadi teaches the deficiencies of Caminada. Zarabadi teaches,” output signal of summer 110 is then amplified by gain stage (gain X1) 114.” It would be obvious to one of ordinary skill in the art to incorporate the amplifier of Zarabadi to process the analog outputs of Caminada. One of ordinary skill in the art would be motivated to combine Caminada and Zarabadi for at least the purpose of calibrating the desired sensing range of the microsensor to within a desired accuracy ([0058]).
Regarding claim 16, Caminada does not teach, “wherein the operation of utilizing the first and second digital signals comprises: extracting the first sense signal by summation of the first and second digital signals; and extracting the second sense signal by subtraction of the second digital signal from the first digital signal.” However, Zarabadi teaches analog-to-digital converter 204 ([0067]). The ADC of Zarabadi may be implemented to connect with reading circuit 30’ (which corresponds to extraction circuit of the present invention) to perform the limitations of the present invention. Caminada teaches corresponding summation/subtraction in [0049]. It would be obvious to one of ordinary skill in the art to incorporate the ADC converter of Zarabadi to process the analog outputs of Caminada. One of ordinary skill in the art would be motivated to combine Caminada and Zarabadi for at least the purpose of expanding compatibility so that the device is useful for a variety of current and future applications ([0074]).

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not teach, “during the first sensing period, the first terminal is additionally coupled to the fifth electrode and the second terminal is additionally coupled to the sixth electrode in the first connection configuration; during the second sensing period, the first terminal is additionally coupled to the fifth electrode and the second terminal is additionally coupled to the sixth electrode in the second connection configuration; during a third sensing period, the first terminal is coupled to the first, third, and sixth electrodes, and the second terminal is coupled to the second, fourth, and fifth electrodes in a third connection configuration; and during a fourth sensing period, the first terminal is coupled to the first, fourth, and sixth electrodes, and the second terminal is coupled to second, third, and fifth electrodes in a fourth connection configuration; the transducer is configured to produce a corresponding one of the first composite output signal, the second composite output signal, a third composite output signal, and a fourth composite output signal, each of which represents the first displacement of the movable mass along the first axis, combined with the second displacement of the movable mass along the second axis, and combined with the third displacement of the movable mass along the third axis during each of the first, second, third, and fourth sensing periods; and the extraction circuit is further configured to concurrently utilize the first, second, third, and fourth composite output signals to extract the first and second sense signals, and to further extract a third sense signal indicative of the third displacement of the movable mass along the third axis.” Caminada teaches sensing a third axis (pitch, roll, and yaw) that additionally uses electrodes 25 ([0038]) to determine displacement of sensing masses 28, but Caminada does not teach the specific connections between the electrode pairs and reading circuit 30 that are claimed in the present invention. 
Regarding claim 18, the claimed method utilizes the device of claim 9 and recites equivalent limitations, and is allowable for the same reasons as claim 9 above. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852